The opinion of the court was delivered by
Burch, J.:
The action was one for a divorce on the ground of abandonment. The answer prayed for a divorce on the ground of extreme cruelty, and for cancellation of a contract relating to property rights. Relief was denied both parties, and both appeal.
On the plaintiff’s side it is said that he was denied a divorce because he did not seek the defendant’s return after her final departure. There were no special findings, and there was some evidence that the plaintiff was as much responsible for his wife’s leaving as she was.
On the defendant’s side it is said that a former attorney for the defendant was allowed to testify to .privileged matter. A careful scrutiny of the transcript fails to disclose any improper testimony, and if improper testimony had been admitted, the presumption would be that the court disregarded it.
The defendant says the contract was not freely and fairly and understandingly entered into on her part. There was abundant evidence to the contrary. Jt is further said that the amount which the plaintiff contra'cted to pay the defendant was not sufficient. This is not a ground of error. The question is *180whether or not the judgment of the trial court is so manifestly unjust as to shock the conscience.
The parties were married in January, 1914. In July of the same year the defendant left the plaintiff and he agréed to pay her $1000 in installments. Some six weeks later she returned, and they lived turbulently together until January 6,1915, when she again went away. Two hundred dollars had been paid on the previous contract, and it was in effect renewed for the remainder of the amount. One of the defendant’s witnesses valued the plaintiff’s property, consisting of real estate, by tracts, at the aggregate sum of $7440. The property was subject to a mortgage of $3650, so that its net value was $3790. Under the circumstances no abuse of discretion 'in refusing to abrogate the contract appears.
The judgment of the district court is affirmed.